Ingraham,J.:
The defendant was convicted of a violation of section 70 of the Labor Law (Laws of 1897, chap. 415, as amd. by Laws of 1903, chap. 184), which provides: “ No child under the age of fourteen years - shall be employed, permitted or suffered to work in or in connection with any factory in this State. No child between the ages of fourteen and sixteen years shall be so employed, permitted or suffered to work, unless an employment certificate issued as provided in this article shall 'have been theretofore filed in the office of the employer at the place of employment of such child.” Upon the trial it appeared that an assistant to the State Factory Inspector called at. the factory of the Kursheedt Manufacturing Company and saw the defendant, who. stated that he was the. treasurer of the company and superintendent of the factory-, *435and that he was in charge of the factory and responsible for the condition thereof. The witness then went into the factory and found a girl there named Florence De Flora; that the witness stated to the defendant that she was under sixteen years of age and had no certificate required by section 70 of the Labor Law; that this girl was upon the fifth floor of the building, the defendant’s office being oh the first floor. The girl Florence De Flora then testified that she was working for the Kursheedt Manufacturing Company; tiiat at that time she was fifteen years of, age, and that slie had no certificate and none had been filed with her employer. The defendant testified on his own behalf that he had been connected with the Kursheedt Manufacturing Company for twenty-nine years; that he bad nothing to do with the employment of this girl; that the first time he saw her was on the twenty-fifth of March, the day the State Factory Inspector called at his office; that as soqn as he knew of the circumstances he at once discharged the girl, and that she was not employed there with his consent or knowledge without a cer^ tificate. One Annie Murphy was then called and testified that she had been employed by this corporation for over fifteen years;. that this girl had told her that she was sixteen years of age, whereupon she employed her without having a certificate.
It thus appeared that the defendant was the superintendent of the factory, and responsible for its condition, and that there was employed in the factory a child under sixteen years of age in violation of this provision of the Labor Law. The court excluded evidence offered by the defendant as to his directions to his subordinates to comply with this law, and the defendant claims that this was error, especially in . view of the evidence that the child was employed by the subordinates without the knowledge or consent of the defendant. But the statute provides that no child shall be “ employed, permitted or suffered to work” in or in connection with any factory thus imposing upon those responsible for the management or control of factories a special duty to see to it that no child under sixteen years of age, without a certificate required by the statute, shall be permitted or suffered to work in or about the factory. If the statute had been simply against employing the infant, a different question would be presented. But where an employer of labor is prohibited from suffering or permitting .a person to work in his *436factory, lie cannot escape responsibility where a person is suffered and permitted to work in violation of the statute by proving that he directed his employees not to employ a person to labor.in violation of the statute. There is imposed upon him a duty of preventing a person within the prohibited clause from being allowed to work, and if he fails in the performance of that duty, he violates the statute, aiid is guilty of a misdemeanor. (Penal Code, § 3841.)
The judgment appealed from should be affirmed.
Clarke and Houghton, JJ., concurred; Patterson, P. J.; and' Laughlin, J., dissented.